      Case 4:19-cv-00436-WS-MAF Document 33 Filed 12/22/20 Page 1 of 2



                                                                            Page 1 of 2


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION




JASON W. REED,

      Petitioner,

v.                                                        4:19cv436–WS/MAF

SECRETARY, FLORIDA DEPT.
OF CORRECTIONS,

      Respondent.



                        ORDER DENYING PETITIONER’S
                    PETITION FOR WRIT OF HABEAS CORPUS

      Before the court is the magistrate judge's report and recommendation (ECF

No. 27) docketed October 8, 2020. The magistrate judge recommends that

Petitioner’s amended petition for writ of habeas corpus be DENIED. Petitioner has

filed objections (ECF No. 31) to the magistrate judge’s report and

recommendation, and those objections have been carefully reviewed by the

undersigned.

      Upon review of the record in light of Petitioner’s objections, the court has

determined that the magistrate judge's report and recommendation should be
      Case 4:19-cv-00436-WS-MAF Document 33 Filed 12/22/20 Page 2 of 2



                                                                              Page 2 of 2


adopted. Like the magistrate judge, the undersigned finds that Petitioner has failed

to show that he is entitled to relief under 28 U.S.C. § 2254.

      Accordingly, it is ORDERED:

      1. The magistrate judge's report and recommendation (ECF No. 27) is

hereby ADOPTED and incorporated by reference into this order.

      2. Petitioner's amended petition for writ of habeas corpus (ECF No. 7) is

DENIED.

      3. The clerk shall enter judgment stating: "Petitioner's petition for writ of

habeas corpus is DENIED."

      4. A certificate of appealability is DENIED.

      5. Leave to appeal in forma pauperis is DENIED.

      6. Petitioner’s request (ECF No. 31) for oral argument is DENIED.

      DONE AND ORDERED this              22nd       day of      December     , 2020.




                                 s/ William Stafford
                                 WILLIAM STAFFORD
                                 SENIOR UNITED STATES DISTRICT JUDGE.
